ACCEPTED
                                                                                                                    14-15-00417-CV
                                                                                                    FOURTEENTH COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                              12/17/2015 1:20:47 PM
                                                                                                              CHRISTOPHER PRINE
                                                                                                                             CLERK

                                             14-15-00417-CV

                               In The Fourteenth Court of Appeals                               FILED IN
                                                                                         14th COURT OF APPEALS
                                       At Houston, Texas                                    HOUSTON, TEXAS
                                                                                         12/17/2015 1:20:47 PM
                                                                                         CHRISTOPHER A. PRINE
                                 Jennifer Mitchell and TCSM, LLC,                                 Clerk
                                            Appellants

                                                         V.

                               Turbine Resources Unlimited, Inc.
                                           Appellee


                      On appeal from the 61st District Court, Harris
                           County, Texas, Cause 2004-41286



                               Receiver and Master’s Response to
                                 Jennifer Mitchell’s Emergency
                                        Motion for Relief

1.      Mitchell omits that:
             a. She agreed to both Master’s reports;
             b. She had three live hearings on her four motions to remove the
                Bentley, Ford Expedition and inventory from the receivership, and
                lost all three (This is one of the orders on appeal.);
             c. She waived the right to other relief in return for having the
                ownership issues decided in her motions;
             d. When she testified, she hid from the court that she had already
                sold the Bentley and received a $5,000 check;
             e. The judge denied her motions to remove the vehicles from the
                receivership. Her response was to sell the Expedition and invest
                the $20,000 into a new F-250—in violation of the order denying
                her motions to remove the vehicles from the receivership;
             f. She has failed to comply with every order and every agreement;
             g. She stole assets from Receiver that were in custodia legis; 1


1
 A 2002 Bentley, with only 890 miles, inventory, and pallet stackers. She also spent hundreds of thousands of dollars
that had been ordered turned over.

                                                    Page 1 of 7
        h. She refuses to appear for hearings unless personally served;
        i. When her attorney was served with a deposition notice, she filed a
           motion for protection, a mandamus, and emergency requests for
           stays in the original appeal and the mandamus action;
        j. She filed a bill of review, directly attaching Master’s reports, but
           named the judgment plaintiff as the defendant, not Master, and
           did not serve Master;
        k. Even if Mitchell were just a third party witness, she may be
           deposed;
        l. TCSM LLC does not exist;
        m. When Mitchell intervened she accepted the case as she found it.
           She complains of the Master’s reports, but has taken no action to
           set them aside: except to sue the judgment plaintiff, and to file
           cross-claims against Turbine Resources and Receiver for
           “wrongfully” obtaining the orders after she lost her motions.
        n. While seeking equity, here and in the bill of review, Mitchell has
           repeatedly failed to comply with court orders, as set out in the
           undersigned’s pending motion to dismiss. That deposition notice
           prompted the flurry of motions for protection when Mitchell
           realized that another non-compliance will supplement the grounds
           for the pending motion to dismiss.
        o.
2.   Mitchell’s solution is provided by the rules: post a supersedeas bond.
     Her motions give no legal citation for the claim that she is not required
     to post a bond simply because she claims to be an uninterested party.
     Even third parties are subject to being deposed.
3.   Mitchell seeks to protect the proceeds from the sales of the Bentley
     ($50,000) and Expedition ($20,000), the new F-250, and the $250,000
     in inventory that TCSM claims. (The inventory is in Receiver’s
     possession.) Assuming that Mitchell is telling the truth, since the
     appealed order was granted, she received $70,000 and has inventory
     that can be sold.
     She claims to have spent the cash, but refuses to account for it. She
     admits to paying counsel some of it. The inventory can be sold and the
     proceeds held until the appeals run their courses. Mitchell has made no
     effort to sell the inventory, although her husband, judgment defendant
     Tom George, has agreed to the inventory’s sale and provided buyers.
     (They backed out.)
4.   These are post judgment matters. Mitchell gives no legal explanation for
     the claim that the appeals are interlocutory and treated differently.
5.   The pleadings were not verified.
6.   The only matter pending is a motion to compel Mitchell to appear for
     deposition, duces tecum, and to reimburse Receiver and Master for his


                                  Page 2 of 7
     time. If the motion to compel is denied, the motion to stay is moot. If
     the motion to compel is granted, the motion to stay can be urged. Until
     then, it is not ripe.
7.   Mitchell lists no damage if she is compelled, except that she will be
     required to answer discovery and reimburse fees—maybe $1,500—plus
     the previously ordered $500 fee (August 10th order) and $750 fee
     (October 9th order) that she refuses to pay. The “damage” caused by
     not granting a stay is that Mitchell will be forced to follow the rules.
                                        Summary
      Receiver has every right to prosecute the judgment enforcement, until
Mitchell files a supersedeas bond.
     Mitchell has pled no fact or specific damage that is to be prevented.
     Mitchell seeks equitable relief, despite violating every order and
agreement.
     The relief sought is not ripe.
                         Respectfully submitted,




                         Riecke Baumann, Receiver and Master
                         Attorney at Law
                         P.O. Box 131647
                         Houston, Texas 77219
                         T/P 713 529-1600
                         Fax 713 588-8896
                         SBOT 01931700
                         Riecke@TexasCollect.com

                                Certificate of Service

     I e-served copies of this response, with exhibits, on all of the persons listed on
the motion.




                                      Page 3 of 7
                        Riecke Baumann’s Affidavit
           Supporting his Reponse to Motion for Emergecny Stay
      Riecke Baumann, known to me, appeared before me and swore to the
following facts.
      “I am Riecke Baumann, attorney licensed in Texas and Louisiana since
1974, board certified in consumer bankruptcy by the State Bar of Texas from
1985 to 2015, and Receiver and Master in the original case, cause 2004-
41,286. I am competent to make this affidavit and have personal knowledge
of these facts and every fact set out in my motion to dismiss the appeal.
      “I negotiated the agreement to approve the second Master’s report. At
Alan Cervenka’s request the order approving the report stated that the
portions that required Tom George’s attachment were not applicable. Mr.
Cervenka represented both Tom George and Jennifer Mitchell, appellant, at
the time.
      “The agreement was confirmed by e-mail and by Mr. Cervenka’s
statement, in open court, at which time Judge Bennett signed the order.
      “The language that was added to the order approving the second
report was, “Because defendant has disputed whether he should be
attached, that issue will be decided in a show cause hearing.”
      “We then heard my sanctions motion against Mr. George. He and
Jennifer Mitchell were in the courtroom and heard the agreement
announced.
      “I prosecuted the sanctions motion by testifying for over half an hour,
during which the Court took judicial notice of the Master’s reports and I
repeatedly referred to and relied upon the report’s findings.
      “By contesting the reports, Ms. Mitchell is breaking her agreement.
      “I was present at all three hearings on Jennifer Mitchell’s three motions
to remove from the receivership property that she claimed was hers. I heard
her fifth attorney, Joel Pardo, state that he knew that he could file a
declaratory action but preferred to hear the Mitchell’s ownership issues in
the motions because it would be faster and easier.
      “Ms. Mitchell is now alleging that her agreement (with the court and
parties) to waive other remedies is another breach of her agreement.
      “I was present in the courtroom when Mr. Pardo and Mr. Cervenka
agreed, twice, that I could sell the forklift, office equipment, 1954 Ford F-
150, and inventory that I had seized.
     “Ms. Mitchell then retained new counsel to breach the agreement and
appeal the orders allowing sale.
     “The factual statements in the attached response are correct.”




      Riecke Baumann, known to me to be the same, personally appeared
and swore to the above, before me, the undersigned authority, on December
17, 2015.

                          Linda Anne Sharpe